 

Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §
v. : CRIMINAL NO. 18-176
BABAJIDE TOLULOPE BABATUNDE ;
PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Jay Hileman Assistant United States Attorney, and the
defendant, Babajide Tolulope Babatunde (““Defendant’’), and Defendant’s counsel, Eric L. Rhodes,
pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure, state that they
have entered into an agreement, the terms and conditions of which are as follows:
Defendant’s Agreement
1. Defendant agrees to plead guilty to Count One of the Indictment. Count One
charges Defendant with false use of a passport, in violation of Title 18, United States Code, Section
1543. Defendant, by entering this plea, agrees that he is waiving any right to have the facts that
the law makes essential to the punishment either charged in the indictment, or proved to a jury or
proven beyond a reasonable doubt.
Cooperation
2. The United States reserves its option to seek any departure from the applicable
sentencing guidelines, pursuant to Section SK of the United States Sentencing Guidelines Manual,
or Rule 35(b) of the Federal Rules of Criminal Procedure, if in its sole discretion, it is determined

that such a departure is appropriate. In that regard:
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 2 of 12

(a) Defendant agrees that this plea agreement binds only the United States Attorney for
the Southern District of Texas and Defendant; it does not bind any other United States
Attorney or any other unit of the Department of Justice with the exception of the DOJ
Organized Crime and Gang Section;
(b) Defendant agrees to testify truthfully as a witness before a grand jury or in any other
judicial or administrative proceeding when called upon to do so by the United States.
Defendant further agrees to waive his Fifth Amendment privilege against self-
incrimination for the purpose of this agreement;
(c) Defendant agrees to voluntarily attend any interviews and conferences as the United

States may request;

(d) Defendant agrees to provide truthful, complete and accurate information and
testimony;
(e) Defendant agrees to provide to the United States all documents in his

possession or under his/her control relating to all areas of inquiry and investigation.

Punishment Range
3. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 1543, is imprisonment of not more than ten years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release after imprisonment of three
years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised

release which may be imposed as part of his sentence, then Defendant may be imprisoned for the
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 3 of 12

up to two years, without credit for time already served on the term of supervised release prior to
such violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant
understands that he is not eligible for parole.
Mandatory Special Assessment

4. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s

attorney has advised Defendant of the potential immigration consequences resulting from
y / \1.

6. DefghdanNs aware that Title 28, United States Codessection 1291, and Title 18,

Defendant’s plea of guilty.

Waiver of Appeal and Colkaferal Review

\ United Stgfes Code, section$742, afford a defgfhdant the right to appeal the gdénviction and
senteftg€ imposed. Defendant is also aWare thgf Title 28, United States Code, sgctids.2255, affords
the rfght to coMest or “collaterally attack” A convittiqn or sentence after thpyjudgment of convistign

and sentence has become final. Defefidant knowingly and Vohuntarily waives the right to appeal

3
Case 4:18-cr-00176 ea Filed_on 10/30/ Lr" 4 of 12

or “collaterally attack” the conviction and sentence, extepjAhat Defendant does not waive the right
to raise a claim of ineffective assist&nce of counsel on direct appeal, ifotherwise permitted, or on
collateral review in a motion under Tie 28, United States~Code, section 2255. In the event

Defendant files a notice of appeal following, th¢+mposition of the sentence or later collaterally

    
   
   
 

attakks his conviction or sentence, the Uftited States will assert its rights under this agreement and

7\ In agree Aware that a sentence has not yet-been

make any promise or representation.<Oncerning what sentence the defendant will receive.

Defendant further understanys~and agrees that the United States Sentencitg Guidelines _a

  

“effectively advisory?’to the Curt. See United States v. Booker, 125 XX. 738 (2005).

Accordingly, Défendant understands that, although the Cow ust consult the\Sentencing

Guideljaés and must take them into accouxt when septehcing Defendant, the Court is ngt bound

   

to follow the Sentencing Guidelines nor senfefice Defendant within the calculated guideline Nange.
8. Defendant understandsahd agrees that each and all waivers contained in the Agreemont

are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 5 of 12

 

9. The United States agrees to each of the following:
(a) If Defendant pleads guilty to Count Eight of the indictment listed in this
agreement and persists in that plea through sentencing, and if the Court accepts this
plea agreement, the United States will move to dismiss any remaining counts of the
indictment at the time of sentencing;
(b) If Defendant qualifies for an adjustment under section 3E1.1(a) of the
United States Sentencing Guidelines, the United States agrees not to oppose
Defendant’s request for an additional one-level departure based on the timeliness
of the plea or the expeditious manner in which Defendant provided complete
information regarding his role in the offense (if Defendant’s offense level is 16 or
greater).
Agreement Binding - Southern District of Texas Only
10. The United States agrees that it will not further criminally prosecute Defendant in the
Southern District of Texas for offenses arising from conduct charged in the indictment. This plea
agreement binds only the United States Attorney’s Office for the Southern District of Texas and
Defendant. It does not bind any other United States Attorney. The United States will bring this
plea agreement and the full extent of Defendant’s cooperation to the attention of other prosecuting
offices, if requested.
United States’ Non-Waiver of Appeal
11. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD_ Page 6 of 12

(d) _ to file a pleading relating to these issues, in accordance with section 6A1.2

of the United States Sentencing Guidelines and Title 18, United States Code,

section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
12. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial
13. Defendant represents to the Court that he is satisfied that his attorney has rendered

effective assistance. Defendant understands that by entering into this agreement, he surrenders
certain rights as provided in this plea agreement. Defendant understands that the rights of a
defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial may

6
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD_ Page 7 of 12

be conducted by a judge sitting without a jury if Defendant, the United States, and
the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his attorney would be allowed to cross-examine them. In turn,
Defendant could, but would not be required to, present witnesses and other
evidence on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea
14. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count One of the indictment. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered to establish Defendant’s guilt:

On or about November 3, 2015, the Defendant used a counterfeit passport from the
Republic of Ireland, number #PB8039169, in the name Jobi Johnson, to open a bank account
at Capital One Bank in Houston, Texas. The passport contained a photograph of the
Defendant but used a fictitious name. Special Agent Katherine Langston of the United States
Department of State, Diplomatic Security Service, examined the passport and determined that
it was counterfeit. The case agent was able to obtain and review the passport documents and
photographs associated with the bank account and obtain pictures of the suspect using the
counterfeit passport. These were compared to photographs of the defendant found in his A file

and demonstrate that it is the defendant that committed this offense.

Breach of Plea Agreement
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD_ Page 8 of 12

15. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would affect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

17. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant’s complete financial disclosure.
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 9 of 12

18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of her assets to deliver all funds and records of such assets to the United States.

19. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

20. Defendant agrees to pay full restitution to the victims for all relevant conduct
regardless of the count of conviction. Defendant understands and agrees that the Court will
determine the amount of restitution to fully compensate the victim(s). Defendant agrees that
restitution imposed by the Court will be due and payable immediately and that Defendant will not
attempt to avoid or delay payment. Defendant waives the right to challenge in any manner,

including by direct appeal or in a collateral proceeding, the restitution order imposed by the Court.

Fines
21. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
 

Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 10 of 12

payment. Defendant waives the right to challenge the fine in any manner, including by direct

appeal or in a collateral proceeding.

Complete Agreement
22. This written plea agreement, consisting of /4. pages, including the attached
addendum of Defendant and his attorney, constitutes the complete plea agreement between the
United States, Defendant, and Defendant’s counsel. No promises or representations have been
made by the United States except as set forth in writing in this plea agreement. Defendant
acknowledges that no threats have been made against him and that he is pleading guilty freely and
voluntarily because he is guilty.

23. Any modification of this plea agreement must be in writing and signed by all parties.

Filed at Houston, Texas, on October 3 0 , 2018.

bole

BABAJIDE TOLULOPE BABATUNDE

 

 

Subscribed and sworn to before me on Oe by Ss 0 , 2018.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: ALE

Deputy United States District Clerk

 

10
Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 11 of 12

APPROVED:

 

Ryan K. Patrick
United States Attorney

 

 

By: Qa] dlome “D |
Assista: ited States Attorney Attorney for Defendant
Southe strict of Texas

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one.

D> P~ fo- 33-2018

Defendant’s Attorney Date

 

 

ll
 

Case 4:18-cr-00176 Document 31 Filed on 10/30/18 in TXSD Page 12 of 12

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. J understand this agreement and I voluntarily agree to its terms.

(0-38-20
Defendant Date

 

 

12
